Case 1:09-cr-00089-LJM-KPF Document 98 Filed 05/11/20 Page 1 of 4 PageID #: 775




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
                               Plaintiff,            )
                                                     )
                       v.                            )       Cause No. 1:09-cr-00089-LJM-KPF
                                                     )
  LASHONE OWENS (01),                                )
                                                     )
                              Defendant.             )


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Mark Dinsmore’s Report and Recommendation dkt.

[97] recommending that Lashone Owens’ supervised release be revoked, pursuant to Title 18

U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583,

and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

Dinsmore’s Report and Recommendation dkt. [97]. The Court finds that Mr. Owens committed

Violation Numbers 2 and 3 as alleged by the U.S. Probation Office in its Petition for Warrant or

Summons for Offender under Supervision dkt [84]. The Court now orders that the defendant's

supervised release is therefore REVOKED, and Mr. Owens is sentenced to the custody of the

Attorney General or his designee for a period of twenty-four (24) months imprisonment and thirty-

six (36) months of supervised release to follow.


        In addition to the mandatory conditions of supervision, the following conditions of

 supervised release be imposed:

      1. You shall report to the probation office in the judicial district to which you are released
         within 72 hours of release from the custody of the Bureau of Prisons. (Supervised
         Release cases only)
Case 1:09-cr-00089-LJM-KPF Document 98 Filed 05/11/20 Page 2 of 4 PageID #: 776




      2. You shall report to the probation officer in a manner and frequency directed by the
         court or probation officer.

      3. You shall permit a probation officer to visit you at a reasonable time at home, or
         another place where the officer may legitimately enter by right or consent, and shall
         permit confiscation of any contraband observed in plain view of the probation officer.

      4. You shall not knowingly leave the judicial district without the permission of the court
         or probation officer.

      5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th
         Amendment privilege.

      6. You shall not meet, communicate, or otherwise interact with a person you know to be
         engaged, or planning to be engaged, in criminal activity. You shall report any contact
         with persons you know to be convicted felons to your probation officer within 72 hours
         of the contact.

      7. You shall reside at a location approved by the probation officer and shall notify the
         probation officer at least 72 hours prior to any planned change in place or
         circumstances of residence or employment (including, but not limited to, changes in
         who lives there, job positions, job responsibilities). When prior notification is not
         possible, you shall notify the probation officer within 72 hours of the change.

      8. You shall not own, possess, or have access to a firearm, ammunition, destructive
         device or dangerous weapon.

      9. You shall notify the probation officer within 72 hours of being arrested, charged, or
         questioned by a law enforcement officer.

      10. You shall maintain lawful full time employment, unless excused by the probation
          officer for schooling, vocational training, or other reasons that prevent lawful
          employment.

      11. You shall not enter into any agreement to act as an informer or a special agent of a law
          enforcement agency without the permission of the court.

      12. As directed by the probation officer, you shall notify third parties who may be impacted
          by the nature of the conduct underlying your current or prior offense(s) of conviction
          and/or shall permit the probation officer to make such notifications and/or confirm
          your compliance with this requirement.

      13. You shall make a good faith effort to follow instructions of the probation officer
          necessary to ensure compliance with the conditions of supervision.
Case 1:09-cr-00089-LJM-KPF Document 98 Filed 05/11/20 Page 3 of 4 PageID #: 777




      14. You shall pay the costs associated with the following imposed conditions of supervised
          release/probation, to the extent you are financially able to pay: [substance abuse
          treatment] [substance abuse testing] [mental health treatment] [gambling addiction
          treatment] [educational or vocational services program] [location monitoring] [sexual
          disorder assessment, treatment, and physiological testing] [computer monitoring
          systems]. The probation officer shall determine your ability to pay and any schedule of
          payment.

      15. You shall not use or possess any controlled substances prohibited by applicable state
          or federal law, unless authorized to do so by a valid prescription from a licensed
          medical practitioner. You shall follow the prescription instructions regarding frequency
          and dosage.

      16. You shall submit to substance abuse testing to determine if you have used a prohibited
          substance or to determine compliance with substance abuse treatment. Testing may
          include no more than 8 drug tests per month. You shall not attempt to obstruct or tamper
          with the testing methods.

      17. You shall not use or possess alcohol.

      18. You shall not knowingly purchase, possess, distribute, administer, or otherwise use any
          psychoactive substances (e.g., synthetic marijuana, bath salts, Spice, glue, etc.) that
          impair a person’s physical or mental functioning, whether or not intended for human
          consumption.

      19. You shall participate in a mental health treatment program, as approved by the
          probation officer, and abide by the rules and regulations of that program. The probation
          officer, in consultation with the treatment provider, shall supervise participation in the
          program (provider, location, modality, duration, intensity, etc.). You shall take all
          mental health medications that are prescribed by your treating physician. The court
          authorizes the release of the presentence report and available evaluations to the
          treatment provider, as approved by the probation officer.

      20. You shall provide the probation officer access to any requested financial information
          and shall authorize the release of that information to the U.S. Attorney’s Office for use
          in connection with the collection of any outstanding fines and/or restitution.

      21. You shall not incur new credit charges, or open additional lines of credit without the
          approval of the probation officer.

      22. All employment shall be approved in advance by the probation officer.
Case 1:09-cr-00089-LJM-KPF Document 98 Filed 05/11/20 Page 4 of 4 PageID #: 778




      23. You shall not knowingly enter any [bar, tavern, etc.] without the permission of the
          probation officer.

      24. If you are employed less than 20 hours per week, you will perform at least 5 hours of
          community service per week, at a location approved by the probation officer.

      25. You shall participate in a cognitive behavioral program, such as Moral Reconation
          Therapy (MRT), at the direction of the probation officer and abide by the rules of the
          program.

      26. You shall submit to the search by the probation officer of your person, vehicle,
          office/business, residence, and property, including any computer systems and hardware
          or software systems, electronic devices, telephones, and Internet-enabled devices,
          including the data contained in any such items, whenever the probation officer has a
          reasonable suspicion that a violation of a condition of supervision or other unlawful
          conduct may have occurred or be underway involving you and that the area(s) to be
          searched may contain evidence of such violation or conduct. Other law enforcement
          may assist as necessary. You shall submit to the seizure of contraband found by the
          probation officer. You shall warn other occupants these locations may be subject to
          searches.




          Date: 5/11/2020




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office, United States Marshal
